DETAILED ACTION
Claim 1 has been amended.
Claim 4 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Oshikawa [JP 2015149799] in view of Weh [ US Pub # 2015/0322931].
Regarding claim 1: Ishikawa discloses an electric actuator, comprising: a motor part  (10) configured to drive upon receiving a supply of power; the motor part having a rotor (120, mover), and a motion conversion mechanism part configured to convert a rotary motion of the motor part into a linear motion to output the linear motion ( 108+86), wherein the motion conversion mechanism part comprises: a screw shaft  (86) arranged coaxially with a rotation center of the rotor (120) of the motor part ( see fig 1); a nut member (130) rotatably fitted to an outer periphery of the screw shaft (86); and a planetary gear speed reducer (106+126, 128) configured to reduce a speed of rotation of the rotor (120) and output the rotation, the planetary gear speed reducer having an output member (104), wherein the rotor (120) comprises: a rotor core that holds a rotor magnet; and
a hollow rotary shaft (102), which has the rotor core (120) mounted to an outer periphery thereof, and has the nut member (130) arranged on an inner periphery thereof,
wherein the screw shaft (89) is configured to advance toward one side in an axial direction or retreat toward another side in the axial direction in accordance with a rotation direction of the nut member (130), wherein the nut member (130) is coupled to the output member of the planetary gear speed reducer (106+126+128) so as to be capable of transmitting torque and.
wherein the hollow rotary shaft (102) is rotatably supported by rolling bearings (116, 122) arranged at two positions apart from each other in the axial direction, and comprises an inner raceway surface for one of the two rolling bearings (bearing 122 disposed on the inner surface of the hollow shaft and the 116 on the outer shaft).
Ishikawa does not explicitly sow that the rotor comprises rotor magnetic being held on the rotor core. However Weh shows a rotor  comprises a magnet (8) on the rotor core.
It would have been obvious to someone having ordinary skill in the at the time of the effective filling date to have modified the configuration of the motor such that rotor structure to have the magnet portion on the rotor part to assist rotating the rotor and provide more rotational power.  


Regarding claim 2: Ishikawa discloses wherein the output member (104) comprises a cylindrical portion ( see fig 1) interposed between an inner peripheral surface of the rotor (120) and an outer peripheral surface of the nut member (130), wherein an outer peripheral surface of the cylindrical portion is opposed to the inner peripheral surface of the rotor (120) through intermediation of a radial gap, and wherein an inner peripheral surface of the cylindrical portion is fixed to the outer peripheral surface of the nut member.

Regarding claim 3: Ishikawa discloses wherein the inner peripheral surface of the cylindrical portion (the cylindrical portion of element 104) is fixed to the outer peripheral surface of the nut member (130) through press-fitting. 

Regarding claim 5: Ishikawa discloses wherein the inner raceway surface is arranged within an axial width of the nut member (130).
Regarding claim 7: Ishikawa discloses wherein the nut member (130) is fitted to an outer periphery of the screw shaft (86) through intermediation of a plurality of balls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Oshikawa [JP 2015149799] in view of Weh [ US Pub # 2015/0322931] in further view of Oishi [2013/0193812].

Regarding claim 6: Oshikawa does not explicitly show wherein a thrust bearing is arranged adjacent to the nut member on the another side in the axial direction, and wherein the thrust bearing is arranged within a range in the axial direction between the two rolling bearings. However Oishi wherein a thrust bearing (45) is arranged adjacent to the nut member on the another side in the axial direction, and wherein the thrust bearing (45) is arranged within a range in the axial direction between the two rolling bearings (59, 72).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have implemented a thurst bearing adjacent to the nut to provide axial support and prevent surface friction between the nut the wall housing.

Regarding claim 8:Oshikawa discloses a plurality of members (132) being coupled to one another in the axial direction, and is configured to accommodate the motor part and the motion conversion mechanism part.
Oshikawa does not explicitly show a terminal part which is configured to hold a power supply circuit the power supply circuit being configured to supply the power to the motor part,
wherein the terminal part is sandwiched by the members forming the housing from both sides in the axial direction. However Oishi shows a terminal part (26) which is configured to hold a power supply circuit ( see fig 2), the power supply circuit being configured to supply the power to the motor part, wherein the terminal part (26) is sandwiched by the members (21) forming the housing from both sides in the axial direction ( see fig 2).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the electric actuator with terminal part to access and power the electric actuator.

Regarding claim 9: Oshikawa does not explicitly disclose wherein the terminal part has, in an outer peripheral portion thereof, an opening portion for allowing a lead wire connected to the power supply circuit to be drawn out to a radially outer side of the housing. However Oishi shows wherein the terminal part (26) has, in an outer peripheral portion thereof, an opening portion for allowing a lead wire connected to the power supply circuit to be drawn out to a radially outer side of the housing (see fig 2).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have located the terminal part on the outer peripheral and have an opening to easily access the terminal part for powering the electric motor.

Response to Arguments
Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive.
In response to applicant argument that Ishikawa fails to disclose that the hollow rotary shaft is rotatably supported by rolling bearings arranged at two positions apart from each other in the axial direction, and comprises an inner raceway surface for one of the two rolling bearings.
The modified cited rejection by Ishikawa addresses the above limitation, considering the rotary shaft to be element (102), rotor core (120) and rolling bearings (116, 122), Ishikawa shows 
a hollow rotary shaft (102), which has the rotor core (120) mounted to an outer periphery thereof, and has the nut member (130) arranged on an inner periphery thereof, wherein the hollow rotary shaft (102) is rotatably supported by rolling bearings (116, 122) arranged at two positions apart from each other in the axial direction, and comprises an inner raceway surface for one of the two rolling bearings (bearing 122 disposed on the inner surface of the hollow shaft and the 116 on the outer shaft).

    PNG
    media_image1.png
    677
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    947
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    723
    541
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658